Citation Nr: 1221615	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a collarbone disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to January 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for a collarbone disorder, a right shoulder disorder, a right elbow disorder, a right wrist disorder, and a right hand disorder.  Specifically, she contends that all of these disorders resulted from an incident during basic training in November 2006 in which she fell from a tower.  

A review of the Veteran's service treatment records indicates that she sought treatment for pain from her collarbone to her wrist which had lasted for five days in November 2006.  Pain within the hand was precipitated by movement and prevented weight bearing and/or normal motion.  The joint was also noted as red or swollen.  In correspondence to her brigade commander dated in December 2006, the Veteran indicated that she injured her collarbone and wrist while in training.  She explained that she experienced problems with her right arm, and that it was very difficult to lift objects.  She further indicated that her collarbone and right wrist popped in and out, and that her right hand cramped and became cold.  Eventually, in January 2007, the Veteran was discharged under honorable conditions due to posttraumatic stress disorder, irritable bowel syndrome, hypothyroidism, and anemia upon the recommendation of the Entrance Physical Standards Board.  

The Veteran submitted medical records dated in February 2007 in which her private orthopedic surgeon diagnosed her as having a history of right shoulder dislocation and early reflex sympathetic dystrophy syndrome.  

At a VA hand, thumb, and fingers examination in June 2007, the Veteran reported pain in her right hand that originated in her right wrist, which caused her to occasionally drop objects.  The pain affected all fingers, but chiefly the middle, ring, and small fingers.  Upon objective examination, there was significant pain with opposition of the right thumb and right index finger which induced a weak attempt at pincer grasp.  However, x-rays revealed no acute abnormalities.  The examiner concluded that there was no orthopedic condition of the right hand found upon examination that explained the Veteran's symptoms.  The examination report also indicated that an electromyogram (EMG)/nerve conduction study (NCS) scheduled for July 5, 2007, was cancelled by the Veteran because she was unavailable for testing due to hospitalization.  

At a VA joints examination in June 2007, the Veteran described a popping/snapping sensation in her right sternoclavicular joint with movement.  She further stated experiencing a tingling sensation in her right neck upon rubbing the area.  She indicated that she experienced pain over the sternoclavicular joint and in the axilla upon lifting weights of 10 to 12 pounds.  She reported that her right wrist was painful over the dorsal central area, that it locked in ulnar deviation, and that it produced a grinding sensation.  Although pain did not radiate up her arm, it remained in her hand.  She explained that whenever her wrist locked, she could pull it proximally and radially, causing it to release with a pop.  However, x-rays of the right sternoclavicular joint, right shoulder, and right wrist revealed no abnormalities.  Again, the examiner found no abnormal orthopedic condition in the right shoulder, right clavicle, or right sternoclavicular joint to explain the Veteran's symptoms.  

In her December 2007 notice of disagreement, the Veteran claimed that VA was once going to send her for an EMG to determine the nature of any disorders of the right upper extremity, but that there was a communication error and she was later informed that she was not entitled to undergo an EMG because she was not yet awarded VA benefits for any disorder of the right upper extremity.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the June 2007 VA examination report indicated that an EMG/NCS scheduled for July 5, 2007, was cancelled by the Veteran because she was unavailable for testing due to hospitalization, the Veteran subsequently enunciated her desire to be rescheduled for an EMG/NCS.  Therefore, the Board finds that the Veteran should be afforded a VA peripheral nerves examination for the purpose of ascertaining the nature of any neurological disorder, if any, of the Veteran's right upper extremity.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Once any additional medical records have been obtained, the Veteran must be afforded a VA peripheral nerves examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated tests and studies, to include NSC and EMG testing, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If either NCS or EMG testing are not deemed to be medically necessary to provide the opinions requested below, the examiner must specifically state this.  After a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion regarding the existence of any disorder of the right upper extremity, to include the shoulder, elbow, wrist, and hand.  If the examiner determines there is a current disorder of the right upper extremity, then the examiner must provide an opinion regarding the probable etiology of the disorder, to include whether it is related to active service.  Any opinion provided must include an explanation of the basis for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  Thereafter, RO must readjudicate the claims and thereafter, if any claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


